                 Case 2:20-cv-00857-TSZ Document 10 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
       LARRY G. PHILPOT,
 9                             Plaintiff,
10          v.                                             C20-857 TSZ
11     THE HEART GENERAL                                   MINUTE ORDER
       PARTNERSHIP; and JOHN OR JANE
12     DOES 1-5,
13                             Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
             (1)     This case has been pending since June 2020 and, to date, defendants have
16
     not been served. By Minute Order entered October 7, 2020, docket no. 5, the Court
     extended the deadline for serving the complaint to November 9, 2020, and required
17
     plaintiff to file a status report. Plaintiff failed to timely file a status report, and by Minute
     Order entered November 16, 2020, docket no. 6, the Court directed plaintiff to show
18
     cause why this matter should not be dismissed pursuant to Federal Rule of Civil
     Procedure 4(m). After considering plaintiff’s response, the Court extended the deadline
19
     for serving the complaint to January 31, 2021. See Minute Order (docket no. 8). On
     February 1, 2021, plaintiff filed a status report, docket no. 9, indicating that efforts to
20
     serve Nancy Wilson at 1540 Manzanita Ave in Santa Rosa, California had been
     unsuccessful, and that plaintiff would “promptly” file a motion for service by publication
21
     and mail. More than sixty (60) days have elapsed, and no such motion has been
     submitted. Plaintiff has been given two extensions and more than ten (10) months to
22

23

     MINUTE ORDER - 1
              Case 2:20-cv-00857-TSZ Document 10 Filed 04/09/21 Page 2 of 2




 1 effect service, and does not seem to be acting diligently to do so. 1 This case is therefore
   DISMISSED without prejudice pursuant to Rule 4(m).
 2
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4          Dated this 9th day of April, 2021.

 5                                                     William M. McCool
                                                       Clerk
 6
                                                       s/Gail Glass
 7                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18
     1
19   The attempts to serve Nancy Wilson consisted of appearing at a locked gate on seven occasions
   between November 27, 2020, and December 7, 2020, and receiving no answer to calls from the
20 gate key pad. See Nichols Aff. (docket no. 9-1). No information has been provided to suggest
   that anyone was at the property or monitoring the gate communication system. Given that the
21 first attempt was made on the day after Thanksgiving, and that all attempts were made within a
   ten-day period, a reasonable conclusion is that the occupants of the premises were temporarily
   away, perhaps for the holidays. Absent a stronger showing, plaintiff would not be entitled to an
22 order permitting service by publication or mail.

23

     MINUTE ORDER - 2
